HOFFMAN, District Judge.
The claim in this case is for a portion of the tract called “Napa,” originally granted to Salvador Vallejo by Governor Alvarado on the twenty-first ■of September, 1S38. The claim was confirmed by the board, and the case has been submitted to this court without argument or the statement of any objection on the part of the United States. The documentary and other evidence shows that the original grant was duly issued by the governor, and approved by the departmental assembly on the twenty-third of September, 1838. Judicial possession of the tract was given to the grantee in 1844, but before that time, and at or about the period he obtained his grant, he occupied the land, built a house upon it and corrals, and had cattle and horses upon it. Shortly after the war, the appellee purchased of the original grantee the portion now claimed. He immediately commenced making improvements, and has continued to occupy until the present time. There seems to be no doubt as to the validity of this claim. A decree of confirmation must therefore be entered.